Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-21 in the reply filed on August 9, 2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2022.
The specification, abstract, drawings and claims of June 4, 2020 are under examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on June 4, 2020.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. However, citation # 3, 4 and 6 have not been provided with a date of publication. Further, citation #5 has only been provided with a year of publication. However, a month is required because the year of publication is not sufficiently earlier than the effective U.S. filing date. See MPEP 609.04(a).


Specification
The abstract of the disclosure is objected to because the abstract does not end in a period.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "remote monitoring device" in claim 15 and "local monitoring device" in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim language does not establish the relationship between the sensor and the tile or base plate. The sensor, as disclosed, measures the wear of the tiles, but the claim language does not require the sensor to be related to the tiles.

Claim 12 lacks antecedent basis for "the plurality of ceramic tiles". The claim did not previously set forth that the claims were ceramic.
Regarding Claim(s) 16, claim limitation “local monitoring device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 12-20 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies (US Pub 20190151855 A1).
Regarding Claim(s) 11, Davies teaches an impact panel comprising: a plurality of tiles (19) affixed to a base plate (17); and a sensor [Para 77] disposed in a surface of the impact panel configured to measure a wear condition of the impact panel.
Regarding Claim(s) 12, Davies teaches the limitations described above, and teaches at least one fixing hole (57,43) disposed within the plurality of ceramic tiles and the base plate; and at least one plug (61) configured to be inserted into the at least one fixing hole, wherein the sensor is disposed in at least one plug. Paragraph 77 discloses the sensor may be housed in the plug.


Claim(s) 11, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Document (WO 2019018883 A1, copy in English language attached, hereafter '883).
Regarding Claim(s) 11, '883 teaches an impact panel comprising: a plurality of tiles (14) affixed to a base plate (12); and a sensor (16) disposed in a surface of the impact panel configured to measure a wear condition of the impact panel ("inductive wear sensor").
Regarding Claim(s) 13, the sensor is disposed between the plurality of ceramic tiles (see Figure 1) (tiles disclosed as ceramic in Paragraph 2 "alumina ceramic tiles") .
Regarding Claim(s) 14, there is a controller (24a) configured to monitor the wear condition of the impact panel measured by the sensor.
Regarding Claim(s) 15, the wear condition monitored by the controller is remotely accessible from a remote monitoring device (receiver 34a).
Regarding Claim(s) 16, the wear condition monitored by the controller is locally accessible from a local monitoring device [Para. 27, implied by "may be wired to a microcontroller"].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied to claim 11 above, and further in view of '883.
Regarding Claim(s) 13, Davies teaches the limitations described above, and further teaches ceramic tiles [Para. 197, "ceramic tile 19"], yet fails to teach the sensor is disposed between the plurality of ceramic tiles. '883 teaches a wear sensor (16) that is disposed between the plurality of ceramic tiles (see Figure 1) (tiles disclosed as ceramic in Paragraph 2 "alumina ceramic tiles"). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a sensor between the ceramic tiles to increase the number of locations for measurement.
Regarding Claim(s) 14, Davies teaches the limitations described above, yet fails to teach there is a controller configured to monitor the wear condition of the impact panel measured by the sensor. '883 teaches a controller (microprocessor 24a) configured to monitor the wear condition of the impact panel measured by the sensor. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a controller to monitor the wear condition in order to process the measurement of the sensor.
Regarding Claim(s) 15, Davies teaches the limitations described above, yet fails to teach the wear condition monitored by the controller is remotely accessible from a remote monitoring device. '883 teaches the wear condition monitored by the controller is remotely accessible from a remote monitoring device (receiver 34a). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a remote monitoring device in order to view the measurement of the sensor.
Regarding Claim(s) 16, Davies teaches the limitations described above, yet fails to teach the wear condition monitored by the controller is locally accessible from a local monitoring device. '883 teaches the wear condition monitored by the controller is locally accessible from a local monitoring device [Para. 27, implied by "may be wired to a microcontroller"]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a local monitoring device in order to view the measurement of the sensor.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied to claim 11 above, and further in view of (US Pub 20120043980 A1, hereafter Davies'980)
Regarding Claim(s) 17, Davies teaches the limitations described above, and further teaches a fastener (11) that fastens the impact panel to an attachment surface (18). yet fails to teach a fastener with a through hole; and at least one cable connects the sensor to the controller through the through hole. Davies'980 teaches a fastener (14) having a through hole (30) and at least one cable (32) connecting a sensor (12) to a controller (38).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use a fastener with a through hole and a cable in order to connect the sensor to a controller as taught by Davies'980 since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied to claim 11 above, and further in view of Davies'980 and Slater et al. (USPN 7172144).
Regarding Claim(s) 18, Davies teaches the limitations described above, yet fails to teach the sensor is a printed circuit board having a plurality of conductive loops, and the plurality of conductive loops, when broken, indicate the wear condition of the impact panel. Davies'980 teaches a sensor (12) that is a printed circuit board (50, see Para. 42) having parallel elements (56) for measuring wear, where the board and elements are worn away along with wear plate (20). Slater et al. (USPN 7172144) teaches an impact panel comprising a plurality of tiles (wear plate 24) and a sensor (bolt 26' having loops 36) disposed in a surface of the impact panel configured to measure a wear condition of the impact panel [Col.4:19-28], where the severing of each loop provides an indication of the thickness of a wear plate. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a printed circuit board having a plurality of conductive loops, and the plurality of conductive loops, when broken, indicate the wear condition of the impact panel since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. The board and loops would be worn away with the tiles of the impact panel, providing an indication of wear.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied to claim 11 above, and further in view of '883, Davies'980 and Slater et al.
Regarding Claim(s) 19, Davies teaches the limitations described above, yet fails to teach a controller configured to monitor the wear condition of the impact panel measured by the sensor; and a cable that connects the sensor to the controller, wherein the sensor includes at least one conductive loop used to measure the wear condition of the impact panel; the cable contains a number of wires equal to a number of conductive loops in the sensor; and the wires connect the at least one conductive loop and the controller to form a circuit. '883 teaches a controller (24a, as described above) configured to monitor the wear condition of the impact panel measured by the sensor (16). Davies'980 teaches a cable (32) connecting a sensor (12) to a controller (38). Slater et al. teaches at least one conductive loop (36) to measure the wear condition of an impact panel. Slater et al. shows each loop being connected to a multiplexer (66) and a decoder (68) to form a circuit with a controller (64), so that each loop can be distinguished from another [Col. 4:45-55].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a controller configured to monitor the wear condition of the impact panel measured by the sensor; and a cable that connects the sensor to the controller, wherein the sensor includes at least one conductive loop used to measure the wear condition of the impact panel since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. Each element performs the same function in the combination as they would individually. Regarding the number of wires in the cable, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to make the number of wires in the cable equal to the number of loops so that each loop can be individually monitored.
Regarding Claim(s) 20, Davies teaches the limitations described above, yet fails to teach  the controller visually indicates the wear condition of the impact panel when the circuit is broken due to impact panel wear. Slater et al. discloses a computer (50) that displays the thickness of the wear plate [Col. 5:5-12]. Davies'980 discloses a visual alarm when a measurement exceeds a threshold [Para. 53]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a visual indication of the wear condition of the panel in order to notify operators of damage.

Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly suggest sealing a sensor and wiring inside a coupling using a pipe plug to protect the sensor and the wiring during transport and removing the pipe plug, combined with the rest of the claim language. WO2012122587A1 discloses a sensor and wiring inside a coupling (see Figures 9 and 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 11261028 is the US equivalent document of WO2019018883 A1. USPN 5055336 discloses an impact panel having tiles and a backing plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653